Opinion issued July 19, 2012




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-12-00575-CR
                            ———————————
                        IN RE AUNDRI LEWIS, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Aundri Lewis, has filed a pro se petition for writ of mandamus,

contending that the trial court has abused its discretion in not ruling upon his

Motion for Indigent Hearing, in which he sought to obtain a free copy of trial

records, including the statement of facts, transcripts, and court reporter’s notes.*



*
      The underlying case is State of Texas v. Aundri Lewis, Cause Number 1024294, in
      230th District Court of Harris County, Texas, Honorable Belinda Hill, presiding.
Lewis asserts that he filed this motion in the trial court on March 7, 2011.

      Lewis’s petition reflects that the motion about which he complains was filed

for the purpose of obtaining relief from his final felony conviction for aggravated

assault. See Lewis v. State, No. 01-05-00518-CR, 2006 WL 3751408 (Tex. App.—

Houston [1st Dist.] Dec. 21, 2006, no pet.) (not designated for publication). The

exclusive post-conviction remedy from final felony convictions is a writ of habeas

corpus. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2011). Only the

Texas Court of Criminal Appeals has jurisdiction in final post-conviction habeas

corpus proceedings. See id.; Bd. of Pardons & Paroles ex rel. Keene v. Court of

Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re

McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig.

proceeding); see also Lewis v. State, No. 01-11-00152-CR, 2011 WL 5623416

(Tex. App.—Houston [1st Dist.] Nov. 17, 2011, no pet.) (not designated for

publication). Thus, this Court is without authority to grant the relief Lewis seeks.

See Bd. of Pardons & Paroles ex rel. Keene, 910 S.W.2d at 483; In re McAfee, 53
S.W.3d at 717.

      We dismiss the petition for writ of mandamus for lack of jurisdiction.

                                  PER CURIAM


Panel consists of Justices Bland, Massengale, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).